DETAILED ACTION
Status of the Claims
	Claim 19 is cancelled. Claims 1, 4-9, 12-13, 15-18 and 20-25 are pending in this application. Claims 1, 4-9, 12-13, 15-18 and 20-25 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the provisional application #62883619 filed on 08/06/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Objections Withdrawn
	The objection over claim 19 is withdrawn per Applicant’s cancellation of said claim.

Rejections Withdrawn
	The USC 103 rejection over claims 1, 12-13, 15-18 and 20 over Kleidon is withdrawn per Applicant’s amendment of instant claim 1, adding concentration limitations. 
The USC 103 rejection over claim 19 over Kleidon and Schaneville is withdrawn per Applicant’s cancellation of the claim. 
The USC 112(b) rejection over claims 1, 4-9, 12-13 and 15-25 is withdrawn per Applicant’s amendment of the independent claims by deleting “one or more” prior to “active ingredients comprising” in instant claim 1. 
The USC 103 rejection over claims 21 and 24-25 over Kleidon and Brucker, evidenced by the references Bei and Tringali, is withdrawn per Applicant’s amendment of adding concentration limitations to instant claim 21. 
The USC 103 rejection over claims 21-22 over Kleidon, Brucker, Frank and National Academies Press, evidenced by the references Bei and Tringali, is withdrawn per Applicant’s amendment of adding concentration limitations to instant claim 21 (narrower cramp bark limitation). 

New Objections
The claim set submitted on 05/10/2022 is objected to because of the following informalities:  
In claim the claim set submitted on 05/10/2022, Applicant included a Remarks section (bottom page 6 of claims). This Remarks section needs to be deleted and added as a separate sheet from the claim set. 
Appropriate correction is required.

Claims 1, 5, 21 and 23 are objected to because of the following informalities:  
In claim 1, Applicant recites “L-tetrahydropalmatine (L-THP)” while in claimed 5, 21 and 23, Applicant recites “L-tetrahydropalmatine (THP)”. Applicant needs to clarify and recite a uniform parenthetical description for L-tetrahydropalmatine.
Appropriate correction is required.

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017; previously cited) and “Corydalis” (PeaceHealth, last review date 03/24/2015; previously cited).
Applicant amended claim 1 to incorporate concentration limitations for the components recited. 
Regarding claim 1, Kleidon teaches compositions comprising cannabinoids (abstract) wherein the cannabinoids include CBD and THC (para 43). Kleidon also teaches the cannabinoids present can be in a quantity of about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50 mg (para 46). The concentrations are applicable to both CBD as well as THC. Kleidon also teaches “the ratio of a non-THC cannabinoid (e.g., cannabidiol) to THC in a composition of the present disclosure is greater than or equal to about 1:1, 2:1, 3:1, 4:1, 5:1, 6:1” (para 53), thus meeting the ratio limitations of claim 1. Kleidon teaches the composition to additionally comprise Corydalis Rhizome (Corydalis vanhusuo). “Corydalis” reference provides the evidence that corydalis extract is THP (page 3 of Corydalis). Kleidon also teaches that this composition is in the form of a tablet (para 98, 107-108). Kleidon also teaches other forms such as beverages (para 111), lozenges (para 108), chewable form (para 107), gum, gummies and mints (para 111).
Regarding claims 4 and 6-9, these claims recite concentration limitations for the (i), (iii), (iv), (v) and (vi) options of instant claim 1. It is noted that instant claim 1 is still listed as active ingredients to be selected from (i), (ii), (iii), (iv), (v) and (vi). Instant claim 1 recites “(b) active ingredients comprising;” “(i)”, “(ii)”, “(iii)”, “(iv)”, “(v)” “or” “(vi)”. Since this rejection meets the limitations for “(ii)”, the other options are not required and thus the claims 4 and 6-9 also comprise optional limitations. For this reason, claims 4 and 6-9 are also met by Kleidon. That being said, Kleidon also teaches “cocoa (Theobroma cocoa)” (para 12), sceletium tortosum (para 11), honokiol (para 11), l-theanine (para 13), muira puama (para 11), catuaba (para 11), ashwaghanda (para 11), pine pollen (para 11), bacopa (para 11), and rhodiola (para 11). 
Regarding claim 12, Kleidon teaches “said composition further comprises at least 100 mg of a cannabinoid compound” (para 22). With this teaching alone, even without disclosing a specific amount for the “one or more active ingredients”, Kleidon teaches overlapping range with the 100-800 mg limitation of the instant claim. 
Regarding claim 13, Kleidon teaches tablets (para 98) that can be in a capsule form or lozenges (swallowable tablets) and chewable form (para 107-108).
Regarding claim 15, Kleidon teaches that the composition can be administered as microcapsules (para 42, para 98) and the composition can comprise additional agents (para 114) such as additional excipients wherein the composition has increased bioavailability (para 118).
Regarding claim 16, Kleidon teaches that the composition can further comprise an oil such as vegetable oil (para 112) which is by its nature, a complexing agent. 
Regarding claim 17, Kleidon teaches specific embodiments such as example 1 (para 128) that comprises microcapsules comprising hemp oil, essential oils, alginate, quillaja tree extract and calcium chloride. This composition is sugar free and thus meets the claim limitation. 
Regarding claim 18, Kleidon teaches flavoring agents, binders, disintegrating agents, colorants (para 108), emulsifier (para 1-2), fruit juices (fruit extract) (para 111), and preservative (para 114). 
Regarding claim 20, Kleidon teaches a method of preparing a cannabinoid-containing composition (claim 18) comprising CBD (claim 22) and THC (claim 22) wherein the ratio of CBD to THC can be equal to about 1:1, 2:1, 3:1, 4:1, 5:1, 6:1” (para 53). Kleidon also teaches that this composition can be a food product (para 17) or a tablet (para 98, 107-108). Kleidon is silent on language such as “mixing” the CBD and THC, as well as “sheering and blending the total ingredients” as recited in the instant claim, however these are obvious steps that would have to be carried out in order to produce such composition described by Kleidon, therefore, it is interpreted such that Kleidon mixes THC and CBD and then blends with them with the other ingredients prior to finalizing the method of preparing the composition.
	Regarding claim 5, Kleidon teaches THC to be 1-25 mg (para 52) and CBD to be 1-25 mg (para 49). Kleidon also teaches corydalis (para 11). Kleidon does not teach a concentration for the corydalis. 
Regarding claim 5, “Corydalis” teaches taking “an amount supplying 75 mg per day of tetrahydropalmatine (THP)”. 
It would have been also obvious to one in the art to combine the teachings of Kleidon and “Corydalis” to produce the instant application invention. “Corydalis” provides concentrations for corydalis extract influence the nervous system, providing pain relief and promoting relaxation (page 3). “Corydalis” specifically teaches “Preliminary reports from Chinese researchers also note that 75 mg per day of THP (an alkaloid from the plant corydalis) was effective in reducing nerve pain in 78% of those tested” (page 3). Therefore, one would be motivated to combine the above teachings with a reasonable expectation of successfully achieving a composition with superior reduced pain results. 

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kleidon et al (US 20170172977 A1, publication date 06/22/2017, previously cited), Donald Brucker et al (US20080057161A1, publication date: 03/06/2008, previously cited) (Hereinafter Brucker), Steven R Frank (US 2010/0015261 A1, publication date: 01/21/2010, previously cited) (Hereinafter Frank), Li Chao-Wu et al (Determination of L-tetrahydropalmatine in human plasma by HPLC and pharmacokinetics of its disintegrating tablets in healthy Chinese, Eur J Drug Metab Pharmacokinet (2011) 36:257–262, previously cited) (Hereinafter Chao-Wu), Tailor Made Compounding (Peptide Catalog, publication date: 08/05/2019, previously cited) (Hereinafter Tailor Made Compounding) and The National Academies Press (Institute of Medicine, Dietary Reference Intakes for Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B12, Pantothenic Acid, Biotin, and Choline. Washington, DC: The National Academies Press, publication date: 1998, previously cited) (Hereinafter National Academies Press), evidenced by Wang Jia Bei et al (L-Tetrahydropalamatine: A Potential New Medication for the Treatment of Cocaine Addiction, Future Med Chem. 2012 February, previously cited) (Hereinafter Bei), also evidenced by DHH-B (Tringali Vibrant Health, downloaded in November 2021, previously cited) (Hereinafter Tringali). 
Regarding claim 21, Kleidon teaches compositions comprising cannabinoids (abstract) wherein the cannabinoids include CBD, THC and CBG (para 43). Kleidon also teaches the cannabinoids present can be in a quantity of about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50 mg (para 46). The concentrations are applicable to both CBD as well as THC. Kleidon teaches the composition to additionally comprise Corydalis Rhizome (Corydalis vanhusuo) which comprises L-tetrahydropalmatine (THP) evidenced by Bei (abstract). Kleidon also teaches that this composition is in the form of a tablet (para 98, 107-108). Kleidon also teaches other forms such as beverages (para 111), lozenges (para 108), chewable form (para 107), gum, gummies, mints and chocolate (para 111). Kleidon also teaches Magnolia grandiflora (para 11) which is a species of Magnolia/Magnolia Bark, comprises not only honokiol but also dihydrohonokiol which is evidenced by Tringali (page 2, description). 
Regarding claim 22, the limitations of this claim are optional since this claim is dependent on claim 21 and claim 21 lists options (i) and (ii). This rejection is directed towards meeting the limitations of (ii). 
Regarding claim 23, Kleidon teaches CBG as a cannabinoid to be used (para 43) and a concentration of 3, 4, 5, 6, or 7 mg for CBG (para 46).
Regarding claim 24, Kleidon teaches tablets as discussed above in dosage forms such as tablets, capsules and lozenges (para 108) (which are swallowable tablets) and chewable form (para 107) as well as different release form tablets (para 107) comprising disintegrating agents (para 108) (disintegrating tablet). 
Regarding claim 25, Kleidon teaches chocolate as discussed above. It is interpreted such that a broad disclosure of chocolate meets at least “dark chocolate” or “milk chocolate” limitation of the instant invention. Additionally, since “chocolate” limitation in instant claim 21 is optional, there is no functional limitation in claim 25 that Kleidon needs to meet. 
Regarding claims 21 and 23, Kleidon doesn’t teach “cramp bark/black haw” and “vitamin B6”. Kleidon also doesn’t teach concentrations for cramp bark, THP, DHH, or vitamin B6.
Regarding claim 21, Brucker teaches compositions comprising “cramp bark” (claim 11) and “vitamin B6” (claim 6). Brucker also teaches Magnolia bark (para 64) which comprises dihydrohonokiol as discussed above.
Regarding claims 21 and 23, Frank teaches a composition comprising cramp bark (abstract) at a concentration ranging from 30 mg to 200 mg (claim 14). The instantly claimed range is “about 10 mg to about 25 mg” for cramp bark. The boundaries for “about” isn’t defined in the instant specification. “30 mg” taught by Frank is interpreted to be “about 25 mg” since it is only 20% higher. That being said, Frank teaches its range as “optional” (para 24) which doesn’t teach away from using lower concentrations such as 25 mg. For these reasons, the range taught by Frank is interpreted as being overlapping with the instantly claimed range or being merely close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I). 
Regarding claims 21 and 23, Chao-Wu teaches a concentration of 60 mg for L-tetrahydropalmatine (abstract). Instant claim range for THP is from “about 70 mg to about 150 mg”. since 60 mg is 15% away from the instantly claimed lower range of about 70 mg, it is interpreted to be “about” 70 mg. Thus, Chao-Wu’s teaching overlaps with the instantly claimed range and a prima facie case of obviousness is established. 
Regarding claims 21 and 23, Tailor Made Compounding teaches dihydrohonokiol concentration of 7.5 mg (page 11). 
Regarding claims 21 and 23, National Academies Press teaches Vitamin B6 recommended dose of 1.3 mg (page 150). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kleidon, Brucker, Frank, Chao-Wu, Tailor Made Compounding and National Academies Press and achieve the instant invention. Kleidon teaches incorporating ingredients into the composition which have energizing effects (para 65). Brucker provides compositions that improve energy (para 16) and also provide overall beneficial qualities (para 16). Brucker teaches including herbal remedies (para 14) as well as vitamin B6 for providing nourishing support for the blood, the liver and the natural defense system (para 74). Frank teaches cramp bark to be muscle relaxant (para 24) which is a desirable feature for a CBD/THC product. Chao-Wu provides an effective concentration for L-tetrahydropalmatine. Tailor Made Compounding and National Academies Press provide recommended dosages for one of ordinary skill in the art seeking to incorporate cramp bark and vitamin B6 into a composition. Thus, one would be motivated to incorporate the teachings of Brucker, Frank, Chao-Wu, Tailor Made Compounding and National Academies Press into the teachings of Kleidon with a reasonable expectation of successfully achieving a composition with superior overall benefits.  

Response to Arguments
Arguments against objections and rejections that are withdrawn are now moot. 
Regarding the USC 103 rejection under Kleidon and Corydalis, Applicant argues the following:
“Without acquiescing to this ground of rejection, and solely to expedite prosecution of the claims to allowance, independent claim 1 has been amended to incorporate the features of claims 4-9 (with the exception that claims 4-9 recite THC and CBD in the amounts of 1-25 mg instead of 1-50 mg in claim 1). As the Action acknowledges, "[i]f applicant amends claim 1 to incorporate the limitations of one or more of claims 4 and/or 6-9 into claim 1 while deleting the option of corydalis and correcting indefiniteness issues, applicant will have an allowable claim 1." Action, p. 18. 
Regarding the option for L-THP (corydalis) (claim 5) (L-THP), Applicant has amended claim 5 and incorporated the option for L-THP into claim 1 to recite "L-THP in an amount of about 30 mg to about 80 mg." Applicant respectfully submits (and the Action agrees) that "Kleidon does not teach a concentration for the corydalis." Action, p. 8. Furthermore, the concentration range for L-THP of "about 30 mg to about 80 mg" as recited by present claim 1 does not overlap or lie inside the concentration range for corydalis disclosed by the Corydalis reference (100 mg to 200 mg). Thus, Applicant respectfully submits that Kleidon and Corydalis do not render obvious claims 1 or 5 as amended”.
This argument is acknowledged but not found persuasive. Applicant has not deleted option “ii”. “Corydalis” is replaced by L-THP which is the active for corydalis and is still met by the “Corydalis” reference (please see the rejection above). 
Regarding the USC 103 rejection over Kleidon, Brucker, Frank, Chao-Wu, Tailor Made Compounding and National Academies Press, Applicant argues the following:
“As an initial matter, the elements of claim 23 have been incorporated into claim 21. Claim 21 as amended herein recites L-tetrahydropalmatine (THP) in an amount of about 70 mg to about 150 mg, which does not overlap with the concentration of THP disclosed by Chao-Wu (60 mg). Thus, Applicant submits that none of the references teaches or suggests the elements of claim 21 and do not render this claim obvious”. 
This argument is acknowledged but not found persuasive. It is explained in the body of the rejection above that even though Applicant further narrowed some of the concentration limitations, the references still taught values that were overlapping and or merely close to the ranges claimed. Absent evidence of criticality for the disclosed ranges, the rejections stand. 
It is noted that the rejections above are structures in a way that meets the limitations for option (ii) (for claim 1) and option (ii) (for claim 21). Since the other options are not required due to the usage of “or” language between the options provided, all claims are still rejected. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/               Primary Examiner, Art Unit 1613